Exhibit 10.77

 

AMENDED AND RESTATED TERM NOTE

 

$3,000,000

       

February 3, 2003

 

For value received, the undersigned, RF MONOLITHICS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Three Million and No/100
Dollars ($3,000,000), or, if less, the aggregate unpaid principal amount of all
amounts advanced under the Original Term Note (as defined herein), together with
interest on the principal amount hereunder remaining unpaid from time to time,
computed on the basis of the actual number of days elapsed and a 360-day year,
from the date hereof until this Note is fully paid at the rate from time to time
in effect under the Amended and Restated Credit and Security Agreement of even
date herewith (as the same may hereafter be amended, supplemented or restated
from time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the Term
Note referred to in the Credit Agreement. This Note is secured, among other
things, pursuant to the Credit Agreement and the Security Documents as therein
defined, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of accelerating notice of intent
to accelerate, notice of dishonor, accelerate, protest and all other notices of
any kind are expressly waived.

 

This Note is given in amendment, restatement and modification, but not in
extinguishment or novation, of the indebtedness evidenced by that certain Term
Note in the principal amount of $3,000,000.00, dated December 8, 2000, executed
by the Borrower and payable to the order of the Lender (the “Original Term
Note”).

 

RF MONOLITHICS, INC.

By:

 

/s/ David M. Kirk

--------------------------------------------------------------------------------

   

David M. Kirk

President